            CASE 0:21-cr-00124-JRT-BRT Doc. 25 Filed 08/20/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                  Crim. No. 21-124 (JRT/BRT)

                       Plaintiff,

 v.                                                             ORDER

 (1) Kimberly Sue Peterson-Janovec,

                       Defendant.


Jordan L. Sing, Esq., United States Attorney’s Office, counsel for Plaintiff.

Wyatt Arneson, Esq., Arneson Law Office, counsel for Defendant.


       This action is before the Court on two pretrial motions. The parties agreed that the

Court could rule on those motions on the papers without a hearing. Based on the file and

documents contained herein, along with the memoranda and arguments of counsel, the

Court makes the following Order:

       1.       Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2. The Government seeks disclosure

of documents and tangible objects, reports of examinations and tests, and a written

summary of expert testimony pursuant to Fed. R. Crim. P. 16(b). The Government also

seeks disclosure of any alibi by the Defendant pursuant to Fed. R. Crim. P. 12.1, and all

witness statements pursuant to Fed. R. Crim. P. 26.2. In addition, the Government seeks

notice (by the pretrial-motions-hearing date) pursuant to Fed. R. Crim. P. 12.2, if

Defendant intends to rely upon the defense of insanity or introduce expert testimony
            CASE 0:21-cr-00124-JRT-BRT Doc. 25 Filed 08/20/21 Page 2 of 3




relating to a mental disease or defect or any other mental condition of the Defendant

bearing on the issue of guilt. The Government also seeks notice (by the pretrial-motions-

hearing date) pursuant to Fed. R. Crim. P. 12.3, if Defendant intends to rely upon the

defense of actual or believed exercise of public authority on behalf of a law enforcement

agency or federal intelligence agency at the time of the offense. Defendant filed no

objection to the motion. Therefore, Defendant is hereby ordered to comply with the

discovery and disclosure obligations under the aforementioned rules. The Government’s

Motion for Discovery Pursuant to Federal Rules of Criminal Procedure 16(b), 12.1, 12.2,

12.3 and 26.2 (Doc. No. 10) is GRANTED. The parties must disclose the identity of any

non-rebuttal experts and all non-rebuttal expert disclosures 30 days before trial. Any

rebuttal experts must be noticed along with the production of rebuttal expert disclosures

no later than 10 days before trial.

       2.       Defendant’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(a) and 26.2. Defendant requests an order requiring the

Government to produce or permit various items of inspection, copying, and

photographing pursuant to Fed. R. Crim. P. 16 and 26.2. Defendant’s Motion for

Discovery Pursuant to Federal Rules of Criminal Procedure 16(a) and 26.2 (Doc. No. 17)

is GRANTED only to the extent that it conforms to Fed. R. Crim. P. 12, 16, and 26.2 and

is not already moot. The motion is DENIED to the extent that the Jencks Act protects

disclosure, and identification of witnesses and exhibits shall be done in accordance with

the District Court’s pretrial order on disclosure of witness and exhibit lists. However, the

parties must disclose the identity of any non-rebuttal experts and all non-rebuttal expert


                                             2
            CASE 0:21-cr-00124-JRT-BRT Doc. 25 Filed 08/20/21 Page 3 of 3




disclosures 30 days before trial. Any rebuttal experts must be noticed along with the

production of rebuttal expert disclosures no later than 10 days before trial. Within 10

days of the date of this Order, the Government must disclose all Brady and Giglio

information in its possession or of which it has become aware as of the date of this Order

and must promptly supplement its disclosure upon receipt of any additional Brady and

Giglio information not previously disclosed.

       3.       The voir dire, jury instructions, and trial related motions due date are to be

determined by U.S. District Chief Judge John R. Tunheim.


Date: August 20, 2021
                                                           s/ Becky R. Thorson
                                                           BECKY R. THORSON
                                                           United States Magistrate Judge




                                               3
